DETAILED ACTION 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claims 1, 2, 6, 10, 17, 18, 21, and 24 are amended.
Claims 1-29 are pending.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 102(a)(1)(a)(2) rejection of Claims 1-5, 7-11, 14-17, 19-22, and 24-29 remains despite Applicant's amendments.
The 35 USC § 103 rejection of Claims 6, 12, 13, 18, and 23 remains despite Applicant's amendments.
Response to Arguments
Applicant’s arguments filed 01/15/2021 have been fully considered but are not persuasive after additional consideration of the relevant statutes, case law precedent, 
35 U.S.C. §§ 102 and 103 Rejections
Principally, Applicant alleges “Geisler nowhere describes that when an efficiency metric of the work exceeds a predefined threshold parameter, a notification is sent to a supervisor device to indicate that the particular worker is inefficient”; nor that the notification “is calculated in real-time during the execution” [Ref. Applicant Arguments/Remarks Made in an Amendment, filed 01/15/2021, Page 11 (“Arguments”)]. Applicant extends this alleged deficiency of Geisler to teach this newly amended limitation to all independent Claims 1, 10, and 24, as well as their respective dependent claims [Arguments, 11-12].
	In response, Examiner considered Applicant’s argument but respectfully disagrees. Examiner conducted an updated search of the cited prior art in reaction to Applicant’s amendments. Examiner finds Geisler discloses the newly amended claim language of independent Claims 1, 10, and 24 in at least ¶¶0038 and 0087, describing supervisor notifications regarding inefficient workers as detected by the means disclosed in at least ¶¶0045, 0059-0066. Examiner elaborates on the application of these disclosures in the respective 35 USC §§ 102(a)(1)(a)(2) and 103 rejections that follow. By these disclosures in Geisler, Examiner remains unpersuaded by Applicant’s arguments.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 14-17, 19-22, and 24-29 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0092805 of James Geisler, et al. (“Geisler”).
	Regarding Claim 1, Geisler anticipates (Currently Amended) a voice controlled apparatus that is configured to identify inefficient workers in a workplace, the apparatus comprising: [Abstract: “A workflow management system for managing the storage, retrieval, and transport of items in a warehouse includes a voice-directed mobile terminal. The system also includes a server computer in communication with the voice-directed mobile terminal. The server computer includes a tasking module for transmitting task data to the voice-directed mobile terminal. The server computer also includes a workflow-analysis module for generating, based at least in part upon an analysis of workflow dialog between the voice-directed mobile terminal and the user, performance data relating to the performance of tasks associated with the storage, retrieval, and/or transport of the items” (emphases added; voice-directed mobile terminal teaching a voice controlled apparatus and performance data relating to user 
	¶0038: “the workflow management system 100 according to the present disclosure allows the user 11 to identify inefficiencies in the performance of tasks relating to the storage, retrieval, and/or transport of items in the warehouse. Typically, the workflow management system 100 is configured to receive and display at least a portion of the performance data in real time, thereby allowing the workforce manager to take immediate corrective action to remedy the reported inefficiency, mistake, or other problem” (emphases added)];
	a processor, wherein the processor is configured to: [Fig. 2,: “Server computer” (item 20) with “Tasking module” (item 25) and “Workflow-analysis Module” (item 30)]; 
		receive a plurality of voice commands from a worker in the workplace; 	
		transform the plurality of voice commands into a plurality of text 	commands by converting audio signals associated with the plurality of voice 	commands to one or more points in data that are stored in a database; [Fig. 2: “Voice-directed Mobile Terminal” (item 10) including “Headset” (item 16) interfaces with “Server Computer” (item 20); 
	¶0031: “The voice-directed mobile terminal 10 is typically a voice-driven device that includes speech interfaces to permit a user 11 to communicate, using speech or voice, with the server computer 20 as shown in FIG. 2”;
	¶0035: “Speech input or feedback from a user is generated at the headset microphone 21 and transmitted to the voice-directed mobile terminal 10 where it is processed by speech recognition circuitry or other speech processing circuitry (e.g., speech recognition software). Any data that is obtained from the voice dialog (e.g., user 
	¶0047: “Typically, the workflow dialog is captured (e.g., recorded, captured, stored) by the voice-directed mobile terminal 10. As mentioned, the workflow dialog typically includes the directions (e.g., audible instructions) given by the speech out functionality of the voice-directed mobile terminal 10, as well as utterances by the user 11 as secured through speech recognition techniques. Typically, workflow dialog is captured as UTF-8 alphanumeric text strings. The workflow dialog is generally forwarded (e.g., transmitted) over a communications network 22 to the workflow-analysis module 30 of the server computer 22 . . .  By way of example, consider the following exemplary workflow dialog:
		Terminal: “Go to room 14, aisle 7, slot 23”
		User: “331” (checkdigit confirming location)
		Terminal: “Pick five.”
		User: “Five” (for confirmation)
		Terminal: “Go to aisle 11, slot 13” (same room)
		User: “225” (checkdigit)
		Terminal: “Pick three.”
		User: “0”
		Terminal: “Asked for 3, you said 0; is this a short product?”
		User: “Yes”
		Terminal: “Go to . . . ” (Pick completed; go to next location)”;

	¶0059-0062: “In the above exemplary workflow dialog, each captured expression can be uniquely identified and parsed into its constituent components , including the following components . . .The travel time between locations, as calculated by the time between the current travel prompt (e.g., “Go to aisle 11, slot 13) and the user-spoken checkdigit; The time at the pick-face, as calculated by the time from the spoken checkdigit to the next travel prompt” (disclosing time associated with each command)];
		create a first dialogue-stream including the plurality of text commands and a time of receipt of each voice command of the plurality of voice commands associated with the respective text command; [¶0036: “the voice-directed or speech directed work context, the user 11 maintains a speech dialog (e.g., workflow dialog) with the voice-directed mobile terminal 10 and/or server computer 20 to execute and complete a variety of tasks”;
	¶0047: “Typically, workflow dialog is captured as UTF-8 alphanumeric text strings”;
	¶¶0048-0058 containing an example workflow dialog, where from this dialog, a “travel time between locations” can be calculated as a function of a “time between the current travel prompt” and “user-spoken checkdigit” [¶0061] serving as one example of time-stamped voice commands;
	filter the first dialogue-stream comprising the plurality of text commands to create a second dialogue-stream, wherein the second dialogue-stream comprises the plurality of text commands corresponding to an event initiated by the worker; and [¶0047: “The workflow-analysis module 30 typically isolates the relevant portions of workflow dialog by identifying key words or phrases relating to shorting” (isolating relevant key words and phrases disclosing filtering the text commands to produce a “clean” workflow dialog containing only the desired dialog from a “dirty,” or “noisy” initial workflow dialog);
	this isolation also subject to further filtering via “pars[ing]” into “constituent components” (¶0059) such as “locations,” “travel time,” et al. (¶¶0060-0064);
	see [¶¶0048-0058] example workflow dialog concerning is correspondence to a worker-initiated shorting event, i.e., where the worker’s confirmation of a short event 
	Terminal: “Go to room 14, aisle 7, slot 23”
	User: “331” (checkdigit confirming location)
	Terminal: “Pick five.”
	User: “Five” (for confirmation)
	Terminal: “Go to aisle 11, slot 13” (same room)
	User: “225” (checkdigit)
	Terminal: “Pick three.”
	User: “0”
	Terminal: “Asked for 3, you said 0; is this a short product?”
	User: “Yes”
	Terminal: “Go to . . .” (Pick completed; go to next location);
	
	¶0072: “When a user 11 initiates a repack, the user 11 may speak the work “repack,” which alerts the workflow-analysis module to associate the corresponding travel time with activity to remedy a short. This time spent remedying a short may also be included in the shorting information compiled” (disclosing worker, or user, initiation of a repack event stemming from a shorting situation, the dialog of which is subject to the same isolation and parsing by the workflow-analysis module (i.e., filtering) as described above)];
		cause the second dialogue-stream to be transmitted to a server, [¶0047: “Typically, workflow dialog is captured as UTF-8 alphanumeric text strings. The workflow dialog is generally forwarded (e.g., transmitted) over a communications network 22 to the workflow-analysis module 30 of the server computer 22” (disclosing first dialog capture at a server, subject to the isolation-type filtering described in ¶0047);
	¶0059: “In the above exemplary workflow dialog, each captured expression can be uniquely identified and parsed into its constituent components, including the following components” as listed in ¶¶0060-0064;	
	¶0065: “Values for each of the above-listed constituent components . . . may be 
		wherein a workflow record is created from the dialogue-stream and is used to generate an efficiency metric, the workflow record comprising individual tasks and created by identifying at least one task associated with any one of the plurality of voice commands, wherein the at least one task indicates that the worker has at least started to perform the task and the task is related to an efficiency of the worker [“¶0047: “Once received by the workflow-analysis module 30, the workflow-analysis module 30 can isolate those portions of the workflow dialog relating to interactions concerning shorting and time lost. The workflow-analysis module 30 typically isolates the relevant portions of workflow dialog by identifying key words or phrases relating to shorting. By way of example, consider the following exemplary workflow dialog: [¶¶0048-0058]:
	Terminal: “Go to room 14, aisle 7, slot 23”
	User: “331” (checkdigit confirming location)
	Terminal: “Pick five.”
	User: “Five” (for confirmation)
	Terminal: “Go to aisle 11, slot 13” (same room)
	User: “225” (checkdigit)
	Terminal: “Pick three.”
	User: “0”
	Terminal: “Asked for 3, you said 0; is this a short product?”
	User: “Yes”
	Terminal: “Go to . . .” (Pick completed; go to next location)].

[¶¶0059-0066] . . . each captured expression can be uniquely identified and parsed into its constituent components, including . . . locations . . . travel time . . . time at the pick-face . . . actual distance or travel distance . . . indication that a short was made . . . . values  may be stored in a database of the server computer 20 for later analysis or re-
	¶0045: “Shorts can insidiously erode the efficiency of warehouse workflow because warehouse supervisors may be unaware of the incidence rate and cost associated with shorting. As such, workflow-analysis module 30 according to the present disclosure is configured to more readily identify instances of shorting, as well as determining the overall consequences of shorting” (consistent with the above citations, ¶0045 identifying a “short” equates to an efficiency metric revealing inefficiency, further described in ¶0068 as “business costs” further specified as “travel time lost due to shorts” (¶0071); see also ¶0091: efficiency metric in terms of “overtime which was not necessary”];
	in response to determining that the efficiency metric of the worker exceeds a predefined threshold parameter, send a notification to a supervisor device, to notify that the particular worker is inefficient, wherein the predefined threshold parameter is calculated in real-time during execution of the task [¶0038: “The performance data generated by the workflow-analysis module 30 may be viewed by a user 11, such as a workforce supervisor overseeing the performance of picking operators on a warehouse floor, on a display device (e.g., LCD monitor) in communication with the server computer 20. The workflow management system 100 may display the performance data in raw form or in a compiled form (e.g., a summary report), thereby providing the user 11 with information regarding the performance of tasks by the overall workforce (e.g., selection operators working a warehouse floor), a selected subgroup of the workforce, or an individual member of the workforce. In this way, the workflow management system 100 according to the present disclosure allows the user 11 to identify inefficiencies in the performance of tasks relating to the storage, retrieval, and/or transport of items in the warehouse. Typically, the workflow management system 100 is configured to receive and display at least a portion of the performance data in real time, thereby allowing the workforce manager to take immediate corrective action to remedy the reported inefficiency, mistake, or other problem. As will be discussed in greater detail below, the workflow management system 100 may be configured to provide performance data associated with a variety of factors tending to influence the overall performance of the workflow management system 100” (emphasis added; display device viewed by a supervisor discloses a supervisor device for viewing real-time worker efficiency parameters);
	see also ¶0087: “In an exemplary embodiment, the workflow-analysis module 30 is configured to notify system users (e.g., supervisors) that a wrong location problem is significant and, therefore, merits corrective action. Corrective (e.g., preventative) action may include supplemental employee training and orientation; alterations to warehouse layout, signage, and/or other indicators of location and travel routes. Individuals who are having a particularly difficult time with travel to wrong locations may be identified through such analysis and counseled to improve their performance. If repeat locations and/or users (e.g., selection operators) are identified by the workflow-analysis module 30, the system 100 may take proactive action in directing a particular user (e.g., through more explicit instructions)” (emphases added; a “significant” “wrong location problem” e.g., excessive time – see the metrics calculated regards “short” events as in ¶¶0045, 0059-0066, above – amounting to a responsive notification to the supervisor that “more explicit instructions” are needed for “directing a particular user”)].

	Regarding Claim 2, Geisler anticipates (Currently Amended) the apparatus of claim 1, wherein the first dialogue-stream including the plurality of text commands and time the of receipt of each voice command of the plurality of voice commands associated with the respective text command is gathered into a single collection organized by a time of receipt [¶0047: “Typically, workflow dialog is captured as UTF-8 alphanumeric text strings. The workflow dialog is generally forwarded (e.g., transmitted) over a communications network 22 to the workflow-analysis module 30 of the server computer 22.
	¶0059-0064, where [0059] “In the above exemplary workflow dialog, each captured expression can be uniquely identified and parsed into its constituent components, including the following components . . . locations to which the user was directed; . . . travel time between locations . . . time at the pick-face, as calculated by the time from the spoken checkdigit to the next travel prompt . . . actual distance or travel distance . . .” (teaching chronological storage of workflow dialog);
	¶0065-66: “Values for each of the above-listed constituent components of the workflow dialog can be stored in an electronic message . . . [or] stored in a database of 

	Regarding Claim 3, Geisler anticipates (Previously Presented) the apparatus of claim 1, wherein the processor is further configured to receive a plurality of button commands manually inputted by the worker in the workplace, incorporate the plurality of button commands into the plurality of text commands by identifying one or more points in data stored in the database or another database related to each of the plurality of button commands, and incorporate the plurality of text commands from the plurality of button commands into the second dialogue-stream [see ¶0033 regards description of a “voice-directed mobile terminal 10” that “communicates with the server compute 20” and includes “databases” (per ¶0031) pictured in Fig. 1 displaying what may reasonably be interpreted as buttons for annual input (circled emphasis): 


    PNG
    media_image1.png
    623
    550
    media_image1.png
    Greyscale

	Further disclosed in ¶0034: “It will be appreciated by a person of ordinary skill in the art that, although exemplary embodiments presented herein incorporate voice-any terminal that carries on a dialog, speech, text (e.g., through a keyboard), gestures, or other communicative activity, with a user” (emphases added; keyboard teaching a plurality of buttons used for inputting text)].

	Regarding Claim 4, Geisler anticipates (Original) the apparatus of claim 1, wherein the processor is further configured to provide speech to the worker by converting one or more points in data to one or more audio signals to be converted to speech via a speaker [¶0035: “The server computer 20 includes a tasking module 25 for transmitting specific task data (e.g., picking instructions, training information, scheduling information, or other information associated with a request for a worker to perform some task or provide some information) to the voice-directed mobile terminal 10. Typically, the tasking module 25 is a software module stored on the server computer 20. Alternatively, the tasking module 25 may be a hardware module, or a combination of hardware and software. The voice-directed mobile terminal 10 uses the task data received from the tasking module 25 to generate audio outputs at the headsets and speakers. For example, text data is converted using a text-to-speech (TTS) interface to provide voice direction to a user” (emphasis added);
	¶0036: “For example, in one typical workflow management system 100, the voice-directed mobile terminal 10 receives instructions (e.g., task data) from the tasking module 25 and converts those instructions into an audio transmission (e.g., audio file) to 

	Regarding Claim 5, Geisler anticipates (Original) the apparatus of claim 1, wherein the apparatus further comprises a microphone and a speaker [¶0005: “The headset has a microphone for voice data entry and an ear speaker for playing instructions (e.g., voice instructions). Through the headset, the workers are able to receive voice instructions about their tasks, ask questions, report the progress of their tasks, and report working conditions, such as inventory shortages” (emphasis added);
	¶0033: “The headset 16 is worn on the head of the user/worker and uses a microphone 21 for directing voice responses to the voice-directed mobile terminal 10. A headset speaker 17 provides (e.g., plays) voice commands to the user 11. The voice-directed mobile terminal 10 thus carries on a speech dialog with a user 11 and provides hands-free operation and voice-directed movement throughout a warehouse or other facility” (emphasis added)].

	Regarding Claim 7, Geisler anticipates (Previously Presented) the apparatus of claim 1, wherein the second dialogue-stream is further used to prepare one or more alarms associated with a maximum duration of a particular task of the workflow record [¶0086: “As mentioned, there can be significant costs incurred by a business as a result of instances of wrong location. Addressing the cost of wrong locations can be approached in a number of ways, including . . . (c) identification of wrong location followed by alerting the user to allow for fast recovery” (alert disclosing an alarm);
	¶0088: “In addition to post hoc analysis described above, the above-described 
	¶0083: “In addition to the above factors that may be indicative of a wrong location, if the location information (e.g., area, aisle, slot) communicated to the user via speech out is rational in its construction, then a distance metric may be established between locations to provide relative distances between any location in question in the interaction. Distance values between spoken and expected checkdigit locations may, in turn, provide some confidence regarding hidden travel time. In particular, to the extent that a correct location is more distant from the user's current location (as indicated by the incorrect checkdigit), hidden travel time becomes easier to detect. Furthermore, relative distance information may be utilized by the workflow-analysis module 30 to identify the most egregious cases of wrong location. Alternatively, or in addition, where a database of distances and/or records of travel times between segments is available, the workflow-analysis module 30 may use this database information to inform hidden travel times” (emphasis added; the workflow analysis module associates the wrong location alert of ¶¶0086 and 0088 with a maximum task of a workflow record by comparing a worker’s current wrong location and timing information with the expected travel time between known segments, and therefore a historically-based, maximum 

	Regarding Claim 8, Geisler anticipates (Previously Presented) the apparatus of claim 1, wherein the second dialogue-stream is further used to determine a rate of interaction of the worker with the apparatus [Abstract: “server computer also includes a workflow-analysis module for generating, based at least in part upon an analysis of workflow dialog between the voice-directed mobile terminal and the user, performance data relating to the performance of tasks associated with the storage, retrieval, and/or transport of the items” (disclosing the use of workflow dialog – a dialogue-stream – by the workflow analysis module to generate performance data);
	¶0024: “the performance data includes user confusion information”;
	¶0094: “In an exemplary embodiment of the workflow management system 100 according to the present disclosure, the workflow-analysis module 30 generates performance data that includes user confusion information. User confusion information includes data relating to a user's (e.g., selection operator) inappropriate usage of system vocabulary, asking for help, or high levels of per-transaction interaction with the voice-directed mobile terminal 10” (disclosing a rate of interaction with a voice directed mobile terminal derived from the dialogue stream)].

	Regarding Claim 9, Geisler anticipates (Previously Presented) the apparatus of claim 1, wherein the second dialogue-stream is further used to identify periods of non-activity of the worker with the apparatus [see Abstract establishing performance 
	¶0019: “In yet another exemplary embodiment, the performance data includes unproductive time information”, which [¶0089] “includes a quantification of time spent by a user outside of assignment- related activities” such as “signing on to the voice-directed mobile terminal 10, time spent between assignments and break time”;
	¶0099: “The workflow-analysis module 30 may also generate performance data that includes site summary information . . . [which] may break down the activity of users of voice-directed mobile terminals 10. For example, site summary information may describe the percentage of time spent picking and travelling versus signing on or taking breaks”].

	Regarding Claim 10, Geisler anticipates (Currently Amended) a method of identifying inefficient workers in a workplace, the method comprising: [¶0038: “the workflow management system 100 according to the present disclosure allows the user 11 to identify inefficiencies in the performance of tasks relating to the storage, retrieval, and/or transport of items in the warehouse. Typically, the workflow management system 100 is configured to receive and display at least a portion of the performance data in real time, thereby allowing the workforce manager to take immediate corrective action to remedy the reported inefficiency, mistake, or other problem” (emphases added)];
	receiving a first dialogue-stream from a user device, wherein the dialogue- stream comprises a plurality of text commands and a time associated with each text command, the plurality of text commands formed by transforming a plurality of voice commands from a particular user into the plurality of text commands by converting audio signals associated with the plurality of voice commands to one or more points in data that are stored in a database; and [Fig. 2: “Voice-directed Mobile Terminal” (item 10) including “Headset” (item 16) interfaces with “Server Computer” (item 20); 
	¶0031: “The voice-directed mobile terminal 10 is typically a voice-driven device that includes speech interfaces to permit a user 11 to communicate, using speech or voice, with the server computer 20 as shown in FIG. 2 . . . The server computer 20 may be any of a variety of different computers, including both client and server computers working together, and/or databases and/or systems necessary to interface with multiple voice-directed mobile terminals 10 and associated with multiple different workers” (teaching voice to text conversion and storage in a database);
	¶0035: “Speech input or feedback from a user is generated at the headset microphone 21 and transmitted to the voice-directed mobile terminal 10 where it is processed by speech recognition circuitry or other speech processing circuitry (e.g., speech recognition software). Any data that is obtained from the voice dialog (e.g., user speech data) may then be relayed to the server computer 20” (emphasis added);
	¶0047: “Typically, the workflow dialog is captured (e.g., recorded, captured, stored) by the voice-directed mobile terminal 10. As mentioned, the workflow dialog typically includes the directions (e.g., audible instructions) given by the speech out functionality of the voice-directed mobile terminal 10, as well as utterances by the user 11 as secured through speech recognition techniques. Typically, workflow dialog is captured as UTF-8 alphanumeric text strings. The workflow dialog is generally forwarded (e.g., transmitted) over a communications network 22 to the workflow-analysis module 30 of the server computer 22 . . .  By way of example, consider the 
		Terminal: “Go to room 14, aisle 7, slot 23”
		User: “331” (checkdigit confirming location)
		Terminal: “Pick five.”
		User: “Five” (for confirmation)
		Terminal: “Go to aisle 11, slot 13” (same room)
		User: “225” (checkdigit)
		Terminal: “Pick three.”
		User: “0”
		Terminal: “Asked for 3, you said 0; is this a short product?”
		User: “Yes”
		Terminal: “Go to . . . ” (Pick completed; go to next location)”;

	¶0059-0062: “In the above exemplary workflow dialog, each captured expression can be uniquely identified and parsed into its constituent components , including the following components . . .The travel time between locations, as calculated by the time between the current travel prompt (e.g., “Go to aisle 11, slot 13) and the user-spoken checkdigit; The time at the pick-face, as calculated by the time from the spoken checkdigit to the next travel prompt” (disclosing time associated with each command)];
	filter the first dialogue-stream comprising the plurality of text commands to create a second dialogue-stream, wherein the second dialogue-stream comprises the plurality of text commands corresponding to an event initiated by the particular user; [¶0047: “The workflow-analysis module 30 typically isolates the relevant portions of workflow dialog by identifying key words or phrases relating to shorting” (isolating relevant key words and phrases disclosing filtering the text commands to produce a “clean” workflow dialog containing only the desired dialog from a “dirty,” or “noisy” initial workflow dialog);
	this isolation also subject to further filtering via “pars[ing]” into “constituent components” (¶0059) such as “locations,” “travel time,” et al. (¶¶0060-0064);
	see [¶¶0048-0058] example workflow dialog concerning is correspondence to a shorting event, i.e., where the worker’s confirmation of a short event initiates a second movement: 
	Terminal: “Go to room 14, aisle 7, slot 23”
	User: “331” (checkdigit confirming location)
	Terminal: “Pick five.”
	User: “Five” (for confirmation)
	Terminal: “Go to aisle 11, slot 13” (same room)
	User: “225” (checkdigit)
	Terminal: “Pick three.”
	User: “0”
	Terminal: “Asked for 3, you said 0; is this a short product?”
	User: “Yes”
	Terminal: “Go to . . .” (Pick completed; go to next location);
	
	¶0072: “When a user 11 initiates a repack, the user 11 may speak the work “repack,” which alerts the workflow-analysis module to associate the corresponding travel time with activity to remedy a short. This time spent remedying a short may also be included in the shorting information compiled” (disclosing worker, or user, initiation of a repack event stemming from a shorting situation, the dialog of which is subject to the same isolation and parsing by the workflow-analysis module (i.e., filtering) as described above)];
	creating a workflow record for the particular user based on the second dialogue-stream by: identifying at least one task associated with any one of the plurality of voice commands from the particular user based on each text command associated with the respective voice command, and [“¶0047: “Once received by the workflow-analysis module 30, the workflow-analysis module 30 can isolate those portions of the workflow dialog relating to interactions concerning shorting and time lost. The workflow-analysis module 30 typically isolates the relevant portions of workflow dialog by identifying key words or phrases relating to shorting. By way of example, consider the following 
	¶¶0059-0066: “each captured expression can be uniquely identified and parsed into its constituent components, including . . . locations . . . travel time . . . time at the pick-face . . . actual distance or travel distance . . . indication that a short was made . . . . values  may be stored in a database of the server computer 20 for later analysis or re-analysis” (storing values identified and parsed from the user-terminal dialogue teaching a workflow record created from a dialogue-stream used for subsequent analysis, including task start, duration, and travel times all encompassed under efficiency metrics);
		determining a duration of the at least one task, wherein the workflow record is used to generate an efficiency metric [¶0045: “Shorts can insidiously erode the efficiency of warehouse workflow because warehouse supervisors may be unaware of the incidence rate and cost associated with shorting. As such, workflow-analysis module 30 according to the present disclosure is configured to more readily identify instances of shorting, as well as determining the overall consequences of shorting” (consistent with the above citations, ¶0045 identifying a “short” equates to an efficiency metric revealing inefficiency, further described in ¶0068 as “business costs” further specified as “travel time lost due to shorts” (¶0071); see also ¶0091: efficiency metric in terms of “overtime which was not necessary”]; and
	in response to determining that the efficiency metric of the worker exceeds a predefined threshold parameter, send a notification to a supervisor device, to notify that the particular worker is inefficient, wherein the predefined threshold parameter is calculated in real-time during execution of the at least one task user 11, such as a workforce supervisor overseeing the performance of picking operators on a warehouse floor, on a display device (e.g., LCD monitor) in communication with the server computer 20. The workflow management system 100 may display the performance data in raw form or in a compiled form (e.g., a summary report), thereby providing the user 11 with information regarding the performance of tasks by the overall workforce (e.g., selection operators working a warehouse floor), a selected subgroup of the workforce, or an individual member of the workforce. In this way, the workflow management system 100 according to the present disclosure allows the user 11 to identify inefficiencies in the performance of tasks relating to the storage, retrieval, and/or transport of items in the warehouse. Typically, the workflow management system 100 is configured to receive and display at least a portion of the performance data in real time, thereby allowing the workforce manager to take immediate corrective action to remedy the reported inefficiency, mistake, or other problem. As will be discussed in greater detail below, the workflow management system 100 may be configured to provide performance data associated with a variety of factors tending to influence the overall performance of the workflow management system 100” (emphasis added; display device viewed by a supervisor discloses a supervisor device for viewing real-time worker efficiency parameters);
	see also ¶0087: “In an exemplary embodiment, the workflow-analysis module 30 is configured to notify system users (e.g., supervisors) that a wrong location problem is significant and, therefore, merits corrective action. Corrective (e.g., preventative) action may include supplemental employee training and orientation; alterations to warehouse system 100 may take proactive action in directing a particular user (e.g., through more explicit instructions)” (emphases added; a “significant” “wrong location problem” discloses a predefined threshold parameter detected by, e.g., excessive time – see the metrics calculated regards “short” events as in ¶¶0045, 0059-0066, above – amounting to a responsive notification to the supervisor that “more explicit instructions” are needed for “directing a particular user”)].

	Regarding Claim 11, Geisler anticipates (Previously Presented) the method of claim 10, further comprising gathering the plurality of text commands and a time of receipt of each voice command of the plurality of voice commands associated with the respective text command into a single collection organized by a time of receipt [see the “constituent components”  of ¶¶0059-0064 including location- and time-based commands given and received in a format like that in ¶¶0047-0048, where these [¶0066] “the values may be stored in a database of the server computer 20 for later analysis or re-analysis” (disclosing a single collection of time-based command storage);
	¶0068: “The workflow-analysis module 30 may utilize various methods to calculate the business costs associated with shorts. Consider the situation in which the user travels from point A to B to C (e.g., A-B-C) for a sequence of picks. If B is a zero-quantity short incident (e.g., a “zero-quantity short”), then travel from A to B and from B 

	Regarding Claim 14, Geisler anticipates (Original) the method of claim 10, wherein identifying at least one task associated with any one of the plurality of voice commands from the particular user based on each text command associated with the respective voice command comprises:[see rationale cited in Claim 10];
	determining a current state of the user device; 
	determining a next state of the user device; 
	identifying a trigger to move to the next state of the user device; and
	adding the at least one task to the workflow record after identifying the trigger, 
	wherein the current state is determined by the earliest received voice command and associated text command or a voice command received from the user device that has not been associated with at least one task, the next state is determined by identifying a task intended to follow the current state from the database or another database, and the trigger comprises a dialogue of interest related to the next state [see ¶¶0047-0066, specifically:
	¶¶0048-0053, where the mobile terminal (“Terminal”) instruct user to “room 14, aisle 7, slot 23” confirmed by “User” with “331” meaning the location is confirmed, e.g., determining a current state of the mobile terminal;
	¶¶0052-0053, where the mobile terminal instructs user to go to a different 
	¶¶0054-0057: user confirms a “short product” at that location by responding to ¶0056 with prompt, “Yes,” (“Yes” disclosing a trigger confirming a short product, which the system uses to mark that “pick” instance as “complet[e]” and further triggers a prompt to “got to the next location”;
	All the above comprising dialog between the mobile terminal and user, where the “Pick three” and confirmed short [¶¶0054-0057] prompts another task intended to follow the short [¶0058]- i.e., go pick something else because user confirmed there is nothing existing to pick at that second location, where the earliest start to the sequence is arriving at that location [¶00552-0053. The checkdigits themselves serve as triggers that instruct the user to achieve different states, e.g., different locations and different fulfilled or short pick orders]. 	

	Regarding Claim 15, Geisler anticipates (Currently Amended)  the method of claim 10, wherein determining the duration of the at least one task comprises identifying a text command or a voice command received from the user device in the first dialogue-stream associated with a start of the at least one task in the database or another database, identifying a text command or a voice command received from the user device in the first dialogue-stream associated with an end of the at least one task in the database or another database and determining a time between the start of the at least one task and the end of the at least one task [stemming from ¶¶0047-0058, the [¶0059] “exemplary workflow dialog . . . can be . . . parsed into its constituent components, 
	See also at ¶0062: “the time at pick-face, as calculated by the time from the spoken checkdigit to the next travel prompt” (disclosing an elapsed time at a pickface, or place to pick a product, calculated between a start time (spoken checkdigit) and end time (next travel prompt)].
	Regarding Claim 16, Geisler anticipates (Previously Presented) the method of claim 10, further comprising: determining an average duration of a plurality of tasks associated with the plurality of voice commands by averaging the duration of each task over a statistically significant number of repetitions of the task [¶0070: “A second approach to determining the travel time lost due to shorts is to track and store all instances of travel, or at least summary statistics of travel segments as reported by the workflow management system (e.g., mean, standard deviation, quantiles, etc.)” (emphasis added; summary statistics of the mean of travel times teaching a statistically significant number of averaged durations (i.e., travel times) of a task (i.e., picking a product)].

	Regarding Claim 17, Geisler anticipates (Currently Amended) the method of claim 10, further comprising: creating at least one alarm associated with the at least one task, wherein the alarm is configured to notify the supervisor device that the particular user has exceeded a maximum duration of the at least one task by causing an indication to be transmitted to the supervisor device when the duration of the at least one task exceeds the maximum duration of the at least one task in the workflow record [¶0086: “As mentioned, there can be significant costs incurred by a business as a result of instances of wrong location”;
	¶0087: “In an exemplary embodiment, the workflow-analysis module 30 is configured to notify system users (e.g., supervisors) that a wrong location problem is significant and, therefore, merits corrective action” (configuration to notify disclosing an alarm regards employee wrong location associated with the task of picking a product);
	¶0075: “going to the wrong location can result in significant costs in terms of travel time (e.g., to and from the wrong location) and potential product selection errors” (travel time to picking an order, as calculated by at least ¶0061, discloses a duration of a product picking task); 
	¶0083: “In addition to the above factors that may be indicative of a wrong location . . . distance values between spoken and expected checkdigit locations may, in turn, provide some confidence regarding hidden travel time. In particular, to the extent that a correct location is more distant from the user's current location (as indicated by the incorrect checkdigit), hidden travel time becomes easier to detect . . . where a database of distances and/or records of travel times between segments is available” here and further per ¶0098, the workflow-analysis module 30 may use this database information to inform hidden travel times” (using known historical travel times to determine additional, wasted (“hidden”) travel time teaches determination of a duration exceeding a maximum duration known in the workflow record; to “inform” discloses incorporating 

	Regarding Claim 19, Geisler anticipates (Previously Presented) the method of claim 10, further comprising: receiving a plurality of dialogue-streams from a plurality of user devices, [¶0004: “A plurality of mobile terminals is employed by the user of the system to communicate with the central system for the product handling. The users perform manual product picking and placement tasks per instructions through the terminals provided by the central system. The terminals also allow the users to interface with the computer system, such as to respond to inquiries or confirm the completion of certain tasks. Therefore, an overall integrated management system involves a combination of a central computer system for tracking and management, mobile devices (e.g., wearable terminals), and the people who use and interface with the computer system in the form of order fillers, pickers (e.g., selection operators) and other workers” (disclosing a plurality of user devices);
	¶0005: “such wearable terminals and the central systems to which they are connected are often voice-driven or speech-driven (e.g., operated or controlled at least in part using human speech). A bi-directional communication stream of information is exchanged, typically over a wireless network, between the wireless wearable terminals and the central computer system. . . . Information received by each wireless wearable terminal from the central system is translated from text into voice instructions or commands for the corresponding worker . . . .Through the headset, the workers are able to receive voice instructions about their tasks, ask questions, report the progress of their 
	See also ¶¶0095-0096, describing an “operator-pick-instance-profile” included in “performance data” and generated by a “workflow-analysis module” on the basis of “a particular user’s (e.g., selection operator) performance of tasks” subject to the same “analysis of workflow dialog between the voice-directed mobile terminal and the user” (disclosing use of multiple terminals and workflow dialogs per user to achieve the same results as described by the system cited in Geisler responsive to Claim 1)]. 
	wherein each dialogue-stream comprises a plurality of text commands and a time associated with each text command, the plurality of text commands formed by transforming a plurality of voice commands into the plurality of text commands by converting audio signals associated with the plurality of voice commands to one or more points in data that are stored in the database or another database; creating a plurality of workflow records for a plurality of users by identifying at least one task for at least one voice command in each of the plurality of workflow records and [see citations mapped to materially-like limitations cited in independent Claim 10];
	determining a duration of each task of each workflow record of the plurality of workflow records; and comparing the duration of each task of each workflow record of the plurality of workflow records [¶¶0059-0061: “the . . . workflow dialog . . . can be uniquely identified and parsed into its constituent components, including . . . the travel time between locations” (travel time between product picking locations teaching a duration of this picking task; unique identification teaching determination per workflow dialog);
	following at ¶0065-0066: “Values for each of the above-listed constituent 
	see also ¶0083 regards travel time computation and comparison to known records: “distance values between spoken and expected checkdigit locations may, in turn, provide some confidence regarding hidden travel time. In particular, to the extent that a correct location is more distant from the user's current location (as indicated by the incorrect checkdigit), hidden travel time becomes easier to detect . . . where a database of distances and/or records of travel times between segments is available” here and further per ¶0098, the workflow-analysis module 30 may use this database information to inform hidden travel times” (using known historical travel times to determine additional, wasted (“hidden”) travel time teaches determination of a duration exceeding a maximum duration known in the workflow record)].

	Regarding Claim 20, Geisler anticipates (Previously Presented) the method of claim 19, further comprising: filtering the plurality of workflow records for a single task; and [see workflow dialog of ¶¶0048-0058; followed by ¶0059: “In the above exemplary workflow dialog, each captured expression can be uniquely identified and parsed into its constituent components” (parsing disclosing filtering)];
		determining at least one of an average duration of the single task over the plurality of workflow records, a minimum duration of the single task over the plurality of workflow records, or a maximum duration of the single task over the plurality of workflow records [¶0070: “A second approach to determining the travel time lost due to shorts is to track and store all instances of travel, or at least summary statistics of travel segments as reported by the workflow management system (e.g., mean, standard deviation, quantiles, etc.)” (emphasis added; summary statistics of the mean of travel times teaching a statistically significant number of averaged durations (i.e., travel times) of a task (i.e., picking a product)].

	Regarding Claim 21, Geisler anticipates (Currently Amended)  the method of claim 20, further comprising: creating at least one alarm associated with the single task, wherein the alarm is configured to notify the supervisor device that at least one user has exceeded a set duration of the single task by causing an indication to be transmitted to the supervisor device when the duration of the single task exceeds the set duration in the workflow record of the at least one user [¶0086: “As mentioned, there can be significant costs incurred by a business as a result of instances of wrong location”;
	¶0087: “In an exemplary embodiment, the workflow-analysis module 30 is configured to notify system users (e.g., supervisors) that a wrong location problem is significant and, therefore, merits corrective action” (configuration to notify disclosing an alarm regards employee wrong location associated with the task of picking a product);
	¶0075: “going to the wrong location can result in significant costs in terms of travel time (e.g., to and from the wrong location) and potential product selection errors” (travel time to picking an order, as calculated by at least ¶0061, discloses a duration of 
	¶0083: “In addition to the above factors that may be indicative of a wrong location . . . distance values between spoken and expected checkdigit locations may, in turn, provide some confidence regarding hidden travel time. In particular, to the extent that a correct location is more distant from the user's current location (as indicated by the incorrect checkdigit), hidden travel time becomes easier to detect . . . where a database of distances and/or records of travel times between segments is available” here and further per ¶0098, the workflow-analysis module 30 may use this database information to inform hidden travel times” (using known historical travel times to determine additional, wasted (“hidden”) travel time teaches determination of a duration exceeding a maximum duration known in the workflow record; to “inform” discloses incorporating that data into the supervisor wrong location-type information per ¶0087)].

	Regarding Claim 22, Geisler anticipates (Previously Presented) the method of claim 21, further comprising causing the at least one alarm to be transmitted to the user device [¶0088: “In addition to post hoc analysis described above, the above-described confidence factors relating to wrong location can be used by the system 100 to alert a user in real time that the user is at the wrong location. For example, the user could be alerted by a recognizable audio tone (e.g., audio tone sequence) and/or a location prompt. The alert may also include instructions directing the user to the correct location. This real-time feedback approach may significantly reduce recovery time experienced 

	Regarding Claim 24, Geisler anticipates (Currently Amended) a method of identifying inefficient workers in a workplace, the method comprising: receiving a workflow record from a user device or a server, wherein the workflow record comprises a plurality of text commands and a time associated with each text command, the plurality of text commands formed by transforming a plurality of voice commands into the plurality of text commands by converting audio signals associated with the plurality of voice commands to one or more points in data that are stored in a database, and wherein the workflow record is used to generate an efficiency metric, and wherein the workflow record corresponds to a dialogue-stream that comprises of the plurality of text commands filtered out based on an event initiated by a user; and [see citations to Geisler mapped to materially-like limitations recited by independent Claims 1 and 10];
	performing at least one of: acknowledging receipt of the workflow record, [¶¶0065-0066: “Values for each of the above-listed constituent components of the workflow dialog can be stored in a field in an electronic message for immediate processing. [0066] Alternatively, the values may be stored in a database of the server computer 20 for later analysis or re-analysis” (storing workflow components discloses receipt of a workflow record; analyzing and re-analyzing these workflows discloses acknowledgment that the workflow records are stored, i.e., previously received);
	¶0096: “By compiling all of this data, the workflow-analysis module 30 is able to create a quantifiable profile (e.g., a “feature vector”) for any particular pick at a slot. As picks happen, data can be captured in real time, and profiles for each pick may be 
	in response to determining that the efficiency metric of at least one worker exceeds a predefined threshold parameter, sending a notification to a supervisor device, to notify that the at least one user is inefficient, wherein the predefined threshold parameter is calculated in real-time during execution of a task, and [¶0038: “The performance data generated by the workflow-analysis module 30 may be viewed by a user 11, such as a workforce supervisor overseeing the performance of picking operators on a warehouse floor, on a display device (e.g., LCD monitor) in communication with the server computer 20. The workflow management system 100 may display the performance data in raw form or in a compiled form (e.g., a summary report), thereby providing the user 11 with information regarding the performance of tasks by the overall workforce (e.g., selection operators working a warehouse floor), a selected subgroup of the workforce, or an individual member of the workforce. In this way, the workflow management system 100 according to the present disclosure allows the user 11 to identify inefficiencies in the performance of tasks relating to the storage, retrieval, and/or transport of items in the warehouse. Typically, the workflow management system 100 is configured to receive and display at least a portion of the performance data in real time, thereby allowing the workforce manager to take immediate corrective action to remedy the reported inefficiency, mistake, or other problem. As will be discussed in greater detail below, the workflow management system 100 may be configured to provide performance data associated with a variety of factors 
	see also ¶0087: “In an exemplary embodiment, the workflow-analysis module 30 is configured to notify system users (e.g., supervisors) that a wrong location problem is significant and, therefore, merits corrective action. Corrective (e.g., preventative) action may include supplemental employee training and orientation; alterations to warehouse layout, signage, and/or other indicators of location and travel routes. Individuals who are having a particularly difficult time with travel to wrong locations may be identified through such analysis and counseled to improve their performance. If repeat locations and/or users (e.g., selection operators) are identified by the workflow-analysis module 30, the system 100 may take proactive action in directing a particular user (e.g., through more explicit instructions)” (emphases added; a “significant” “wrong location problem” discloses a predefined threshold parameter detected by, e.g., excessive time – see the metrics calculated regards “short” events as in ¶¶0045, 0059-0066, above – amounting to a responsive notification to the supervisor that “more explicit instructions” are needed for “directing a particular user”)];
	initiating an action to improve the workflow record and incorporating at least one note to the workflow record recording the initiated action [¶0038: “Typically, the workflow management system 100 is configured to receive and display at least a portion of the performance data in real time, thereby allowing the workforce manager to take immediate corrective action to remedy the reported inefficiency, mistake, or other 
	¶0075: “Because the workflow-analysis module 30 according to the present disclosure is configured to identify instances of wrong location, warehouse managers can be apprised of such problems and take remedial action (e.g., employee training). In this way, the present system 100 can make the sometimes-insidious problem of wrong location visible to business managers so that corrective action may be taken to avoid potentially substantial business costs associated with these errors”
	¶0087: “In an exemplary embodiment, the workflow-analysis module 30 is configured to notify system users (e.g., supervisors) that a wrong location problem is significant and, therefore, merits corrective action. Corrective (e.g., preventative) action may include supplemental employee training and orientation; alterations to warehouse layout, signage, and/or other indicators of location and travel routes. Individuals who are having a particularly difficult time with travel to wrong locations may be identified through such analysis and counseled to improve their performance. If repeat locations and/or users (e.g., selection operators) are identified by the workflow-analysis module 30, the system 100 may take proactive action in directing a particular user (e.g., through more explicit instructions)”].

	Regarding Claim 25, Geisler anticipates (Original) the method of claim 24, wherein the workflow record comprises a plurality of tasks associated with the plurality of text commands and each of the plurality of tasks is associated with a duration of the respective task [¶0095: “In an exemplary embodiment of the workflow management system 100 according to the present disclosure, the workflow-analysis module 30 An operator-pick-instance-profile provides a comprehensive view of a particular user's (e.g., selection operator) performance of tasks relating to the storage, retrieval and movement of items in the warehouse. Again, the workflow-analysis module 30 analyzes the workflow dialog to build an operator-pick-instance-profile. At the lowest level, this includes parsing the workflow dialog for interaction counts, vocabulary usage, dates and times, durations, locations, quantities, and product or container identifiers. Additionally, higher-level contextual information can be derived from the low-level data to arrive at shift information, break times, tardiness, and so on” (emphases added)].

	Regarding Claim 26, Geisler anticipates (Original) the method of claim 24, wherein acknowledging receipt of the workflow record comprises causing an indication to be transmitted to the user device or server from which the workflow record was received, the indication indicating that the workflow record was received.

	Regarding Claim 27, Geisler anticipates (Previously Presented) the method of claim 24, wherein the set duration is determined by calculating an average duration of the task as performed over a statistically significant number of repetitions of the task [¶0070: “A second approach to determining the travel time lost due to shorts is to track and store all instances of travel, or at least summary statistics of travel segments as reported by the workflow management system (e.g., mean, standard deviation, quantiles, etc.)” (emphasis added; summary statistics of the mean of travel times teaching a statistically significant number of averaged durations (i.e., travel times) of a i.e., picking a product), where “instances” discloses a number of repetitions of the task)].
	Regarding Claim 28, Geisler anticipates (Original) the method of claim 24, wherein the action to improve the workflow record comprises notifying a particular user that the particular user is inefficient by causing an indication to be transmitted to the particular user device operated by the particular user, the indication indicating that the particular user is inefficient[[¶0088: “In addition to post hoc analysis described above, the above-described confidence factors relating to wrong location can be used by the system 100 to alert a user in real time that the user is at the wrong location. For example, the user could be alerted by a recognizable audio tone (e.g., audio tone sequence) and/or a location prompt. The alert may also include instructions directing the user to the correct location. This real-time feedback approach may significantly reduce recovery time experienced as a result of wrong location” (wrong location, causing additional and inefficient recovery time, disclosing a metric of inefficiency)].

	Regarding Claim 29, Geisler anticipates (Original) the method of claim 24, wherein the action to improve the workflow record comprises requesting additional materials, workers, or a combination thereof to perform the task by causing an indication to be transmitted to a server, the indication indicating that additional materials, workers, or a combination thereof are needed to perform the task [¶0087: “In an exemplary embodiment, the workflow-analysis module 30 is configured to notify system users (e.g., supervisors) that a wrong location problem is significant and, therefore, merits corrective action. Corrective (e.g., preventative) action may include .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of U.S. Patent Application Publication 2010/0177076 of Steven Essinger, et al. (“Essinger”). 
	Regarding Claim 6, Geisler teaches (Currently Amended) the apparatus of claim 1, wherein the second dialogue-stream is transmitted to the supervisor device, [¶0038: “The performance data generated by the workflow-analysis module 30 may be viewed by a user 11, such as a workforce supervisor overseeing the performance of picking operators on a warehouse floor, on a display device (e.g., LCD monitor) in communication with the server computer 20” (disclosing a supervisor device receiving performance data, the data of which is derived from a workflow dialog per ¶0037: “The workflow-analysis module 30 generates, based at least in part upon an analysis of the 
	¶0098: “To include historical data compiled prior to installation of the present system 100, the historical log of errors and their relation to particular users and particular picks and/or assignments must be imported into the system 100. This may be performed by manual data entry by a user (e.g., warehouse supervisor). Alternatively, appropriate software may be used to migrate legacy data into the new system 100” (emphases added)].
	Geisler does not explicitly teach wherein the supervisor device is controlled by a supervisor of the worker.
	Essinger teaches wherein [a] supervisor device is controlled by a supervisor of [a] worker [see ¶0111:  “As shown in FIG. 1B, a plurality of RFID readers 11 are networked via an Ethernet network connection to a host PC-level system 21B for managing a population of RFID-networked wireless electronic-ink display signs 2B. The wireless communication network of the present invention can be enhanced with WI-FI connections so that managers and employees of the store can gain remote access to the host PC system 21B using wireless PDA-like devices 18, providing access to and manipulation of messaging displayed on any of the wireless electronic-ink display devices deployed on the wireless communication network of the present invention” (a PDA-like device with supervisor manipulation capabilities teaching supervisor control of the device);
	¶0141: “A typical example of network usage will include a clerk at a cash register 15 requesting authorization for a product return. In this use case, the manager receives the request from the cash register 15 over the wireless network on his/her wireless PDA or PDT 18. The manager can then choose to verify the request, and send the acknowledgement over the wireless mesh network back to the cash register 15. In addition, a GPS satellite system 9, or other position location tracking module/engine 10 can be implemented to track the movement and position of nodes and other items on the wireless communication network, as well be described in greater detail hereinafter” (emphases added; teaching supervisor (i.e., “manager”) control of a “PDA” or “PDT” in relation to an employee supervised (i.e., “clerk”)].
Both Geisler and Essinger are reasonably pertinent to solving the same problem: empowering a supervisor to supervise an employee via handheld device (See Geisler at ¶¶0038, 0075, 0087; Essinger at ¶¶0111, 0141); the references constitute analogous art. See MPEP § 2141.01(a)(I). Notably, Geisler has incorporated Essinger by reference (see Geisler at ¶0221).
Geisler discloses a “display device” tuned to supervisor use by displaying “performance data” of “picking operators on a warehouse floor” that is “in communication with [a] server” [Geisler at ¶0038], where that server is further connected to the wearable mobile terminals creating a workflow dialog with warehouse picking operators (Geisler at Figs. 1-2). Essinger improves upon Geisler by providing the supervisor explicit control at a handheld-type “PDA” or “PDT” device with the ability to approve employee actions (Essinger at ¶0141).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to substitute Geisler’s “display device” for Essinger’s active, handheld “PDA” or “PDT” device since the claimed 
	Regarding Claim 18, Geisler teaches (Currently Amended) the method of claim 10, further comprising: causing the workflow record for the particular user to be transmitted to the supervisor device, [¶0038: “The performance data generated by the workflow-analysis module 30 may be viewed by a user 11, such as a workforce supervisor overseeing the performance of picking operators on a warehouse floor, on a display device (e.g., LCD monitor) in communication with the server computer 20” (disclosing a supervisor device receiving performance data, the data of which is derived from a workflow dialog per ¶0037: “The workflow-analysis module 30 generates, based 
	Geisler does not explicitly teach wherein the supervisor device is controlled by a supervisor of the particular user.	
	Essinger teaches wherein the supervisor device is controlled by a supervisor of the particular user [see ¶0111 of U.S. Patent Application Publication 2010/0177076 of Steven Essinger, et al., incorporated by referenced into Geisler at ¶0221:  “As shown in FIG. 1B, a plurality of RFID readers 11 are networked via an Ethernet network connection to a host PC-level system 21B for managing a population of RFID-networked wireless electronic-ink display signs 2B. The wireless communication network of the present invention can be enhanced with WI-FI connections so that managers and employees of the store can gain remote access to the host PC system 21B using wireless PDA-like devices 18, providing access to and manipulation of messaging displayed on any of the wireless electronic-ink display devices deployed on the wireless communication network of the present invention” (a PDA-like device with supervisor manipulation capabilities teaching supervisor control of the particular device associated with a particular user)].
	As previously established, Geisler and Essinger constitute analogous art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to substitute Geisler’s “display device” for Essinger’s active, handheld “PDA” or “PDT” device for the same reasons here as those recited in response to Claim 6 because the same elements rendered obvious there are likewise .

Claims 12, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of U.S. Patent 8,659,397 of Rob Vargo, et al. (hereinafter, “Vargo”). 

Regarding Claim 12, Geisler teaches (Previously Presented) the method of claim 10, further comprising: recognizing one or more tags in the first dialogue-stream, the one or more tags indicating that an associated text command in the first dialogue-stream originated from a user as opposed to the user device; and . . . creat[ing] a user-initiated dialogue-stream [¶0084: “Yet another factor that may, in some instances, be indicative of wrong location involves the use of wireless network connectivity information. Typically, a voice-directed mobile terminal 10 is communicatively connected to the communications network 22 via a wireless connection (e.g., 802.11b/g/n, WiFi, GPRS. etc.). This allows for greater mobility as the user moves about the warehouse. The workflow-analysis module 30 may analyze wireless connectivity information as an indicator of whether a wrong location has occurred. For example, the workflow-analysis module 30 may determine which wireless access point the user is connected to at the time of the checkdigit utterance. Where the detected wireless access point does not provide wireless coverage (e.g., due to distance limitations) at the location of the checkdigit utterance, then a wrong location is indicated. This may be referred to as “WiFi fingerprinting.” Because access point signal strength and coverage tend to vary significantly, this approach typically only complements the overall wrong location analysis performed by the workflow-analysis module 30” 
	Geisler does not explicitly teach removing items in the first dialogue-stream that are not associated with the one or more tags.
	Vargo teaches removing items in the first dialogue-stream that are not associated with the one or more tags [column 11, lines 39-53: “If subsequent scans yield no tags, the reader 24 reports that no tag is found (Step 118). Therefore, the present invention provides a way of insuring that the desired RFID tag is read, and that the desired information is extracted from that tag for further use and processing of the tag information and the item associated with that tag information. The various alternative scenarios set forth above and other scenarios help a worker or user make a proper RFID scan and read, and creates greater efficiency in the RFID reader process. Furthermore, the invention removes the guesswork associated with trying to obtain the proper RFID read, and also does not require that the RFID reader be specifically focused in the direction of one particular item. The invention filters any stray information from other RFID tags, and insures that the proper information is utilized and processed” (emphasis added; filtering stray information teaching removing unaffiliated tagged information)].
Both the Geisler/Essinger combination and Vargo are reasonably pertinent to solving the same problem: empowering decentralized retail operations using handheld devices (See Geisler at Fig. 1, ¶¶0038, 0075, 0087; Essinger at ¶¶0111, 0141; Vargo at  MPEP § 2141.01(a)(I). Notably, Geisler has incorporated Essinger by reference (see Geisler at ¶0221) and Vargo by reference (see Geisler at ¶0146).
The Geisler/Essinger combination teaches the use of handheld devices connected wirelessly to a central server to supervise retail operations in a store and warehouse setting (see Geisler in at least Figs. 1-2, ¶0038 and Essinger at ¶¶0111, 0141) where Geisler further employs “checkdigit[s]” to produce a “workflow dialog” used for evaluating worker “performance data” (see Geisler in at least ¶0092) for a worker moving about a warehouse (Geisler at Abstract) to increase efficiency (Geisler at ¶0005). Vargo improves upon the Geisler/Essinger combination by filtering out tagged information outside the scope of RFID-type tag information needed (11:39-53) in a “manufacturing, retail, and shipping-type environment (see Vargo at 1:13-20). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to apply Vargo’s RFID tag filtering step to the Geisler/Essinger combination’s use of checkdigits to generate performance data, ready for improvement, by not only providing efficient distribution of the hardware required for generating relevant workflow tags, but also processing the data received by cleaning it with Vargo’s filtering step to yield the predictable result of a more efficient solution, i.e., further “creat[e] greater efficiency” by “remov[ing] the guesswork associated with trying to obtain the proper [tagged information]” (see Vargo at ¶11:39-53), such as may be introduced by “user confusion” in the Geisler/Essinger combination (see Geisler at ¶¶0024, 0094). See MPEP § 2141(III)(D) and (G).
	Regarding Claim 13, Geisler as modified by Vargo teaches the entirety of Claim 
	In addition, Geisler teaches (Previously Presented)  the method of claim 12, further comprising: determining a rate of interaction of the particular user by calculating a number of text commands over a period of time in the user-initiated dialogue- stream [Abstract: “server computer also includes a workflow-analysis module for generating, based at least in part upon an analysis of workflow dialog between the voice-directed mobile terminal and the user, performance data relating to the performance of tasks associated with the storage, retrieval, and/or transport of the items” (disclosing the use of workflow dialog – a dialogue-stream – by the workflow analysis module to generate performance data);
	¶0024: “the performance data includes user confusion information”;
	¶0094: “In an exemplary embodiment of the workflow management system 100 according to the present disclosure, the workflow-analysis module 30 generates performance data that includes user confusion information. User confusion information includes data relating to a user's (e.g., selection operator) inappropriate usage of system vocabulary, asking for help, or high levels of per-transaction interaction with the voice-directed mobile terminal 10” (disclosing a rate of interaction with a voice directed mobile terminal derived from the dialogue stream; a “high level” disclosing a greater number of interactions, or commands, with the mobile terminal over a period of time in terms of a “per-transaction interaction”, or time associated with each transaction interaction like that described in ¶¶0048-0058)].
	Regards Claim 23, Geisler as modified by Vargo teaches the entirety of Claim 
	In addition, Geisler teaches (Previously Presented)  the method of claim 13, further comprising identifying a period of non-activity of the particular user by identifying a period of time where the rate of interaction [increases] to a defined value and causing an indication to be transmitted to a supervisor device notifying a supervisor of the particular user of an occurrence of the period of non-activity [see Abstract establishing performance data as derived from workflow dialog for a particular user;
	¶0038: “The performance data generated by the workflow-analysis module 30 may be viewed by a user 11, such as a workforce supervisor overseeing the performance of picking operators on a warehouse floor, on a display device (e.g., LCD monitor) in communication with the server computer 20. The workflow management system 100 may display the performance data in raw form or in a compiled form (e.g., a summary report), thereby providing the user 11 with information regarding the performance of tasks by the overall workforce (e.g., selection operators working a warehouse floor), a selected subgroup of the workforce, or an individual member of the workforce. In this way, the workflow management system 100 according to the present disclosure allows the user 11 to identify inefficiencies in the performance of tasks relating to the storage, retrieval, and/or transport of items in the warehouse. Typically, the workflow management system 100 is configured to receive and display at least a portion of the performance data in real time, thereby allowing the workforce manager to take immediate corrective action to remedy the reported inefficiency, mistake, or other problem. As will be discussed in greater detail below, the workflow management system 100 may be configured to provide performance data associated with a variety of factors 
	See the embodiment of user “confusion information”, or ¶0024: “the performance data includes user confusion information” at ¶0094: “In an exemplary embodiment of the workflow management system 100 according to the present disclosure, the workflow-analysis module 30 generates performance data that includes user confusion information. User confusion information includes data relating to a user's (e.g., selection operator) inappropriate usage of system vocabulary, asking for help, or high levels of per-transaction interaction with the voice-directed mobile terminal 10” (disclosing a rate of interaction with a voice directed mobile terminal derived from the dialogue stream; a “high level” disclosing a defined value of interactions, or commands, with the mobile terminal over a period of time in terms of a “per-transaction interaction”, or time associated with each transaction interaction like that described in ¶¶0048-0058)].
	See also ¶0019: “In yet another exemplary embodiment, the performance data includes unproductive time information”, which per [¶0089] “includes a quantification of time spent by a user outside of assignment- related activities” such as “signing on to the voice-directed mobile terminal 10, time spent between assignments and break time” (unproductive time performance data disclosing a period of non-activity, transmitted to the supervisor LCD screen or other device for real time display as a part of performance 
	And finally, see ¶0099: “The workflow-analysis module 30 may also generate performance data that includes site summary information . . . [which] may break down the activity of users of voice-directed mobile terminals 10. For example, site summary information may describe the percentage of time spent picking and travelling versus signing on or taking breaks” (percentage of time for signing on teaching a defined value for a rate of interaction associated with non-activity, where activity is picking a product);
	Geisler does not explicitly teach interaction decreases to a defined value.
	However, Geisler teaches identifying a period of time where the rate of interaction decreases [¶0077: “The workflow-analysis module 30 may employ a probabilistic algorithm that takes one or more of the following factors into account to establish an increasing level of confidence that a user has traveled to a wrong location . . . A significant pause is detected after a checkdigit attempt is rejected, thereby potentially indicating hidden travel time by the user while in transit from a wrong location to the proper location, the arrival at which is indicated by a delayed utterance of the correct checkdigit” (emphasis added; detecting a significant pause teaching  identifying (detecting) a period of time of decreased interaction (a significant pause, meaning hidden travel time with lack of terminal interaction occurred)]; and
	identifying a period of non-activity of the particular user by identifying a period of time where the rate of interaction [is quantified as] a defined value [see also ¶0019: “In yet another exemplary embodiment, the performance data includes unproductive time information”, which per [¶0089] “includes a quantification of time spent by a user outside of assignment- related activities” such as “signing on to the voice-directed mobile 
	Accordingly, it would have been obvious to try detecting a decrease in employee product picking activity to a threshold value since Geisler teaches all these elements in separate embodiments (above), and merely chooses to establish picking in-activity from the perspective of frequent interaction seeking help from a mobile terminal rather than establishing in-activity from the perspective of not responding to a command from the mobile terminal as mere inverses of the same steps and measured to achieve the same result; a deduction of inactivity. Establishing the same metric (inactivity) using different perspectives (too much interaction with a mobile terminal asking for help rather than not enough interaction with that mobile terminal to receive another command) result in a finite number of identified, predictable solutions for gauging employee inactivity, both with a reasonable expectation of success. See MPEP § 2141 (III)(E).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to the applicant's disclosure because it further teaches the limitations of the present invention:
(1) U.S. Patent Application Publication 2013/0179236; teaches a computerized method and system for enhancing the sales performance of selected sales force professionals.
(2) U.S. Patent Application Publication 2002/0042786; teaches development of electronic employee selection systems and methods.
(3) U.S. Patent Application Publication 2016/0078390; teaches goal and performance management performable at unlimited times and places.

(5) U.S. Patent Application Publication 2009/0012760; teaches a method and system for activity monitoring and forecasting.
(6) U.S. Patent Application Publication 2019/0370721; teaches methods, systems, and apparatuses for monitoring and improving productivity of a material handling environment.
(7) U.S. Patent Application Publication 2016/0071032; teaches a personnel resource management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Knox whose telephone number is (303)297-4275.  The examiner can normally be reached on Monday-Friday, 6-3pm [MST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TYLER W KNOX/           Primary Patent Examiner, Art Unit 3624